PER CURIAM.
While we agree with each of the abstract legal propositions advanced by appellant, we find that we are unable to apply them in the instant appeal and unable to determine that reversible error has been committed. The reason is that we have not been furnished with the record, or enough of it, whereby we can conclusively and definitively determine the whole factual basis for the trial court decisions. The judgment comes, of course, with a presumption of correctness and it is the duty of appellant to demonstrate error by furnishing the basis upon which the rulings were made in order that we may review same and decide their correctness. Belflower v. Risher, Fla.App.1969, 227 So.2d 702; Warriner v. Doug Tower, Inc,, Fla.App.1965, 180 So.2d 384; Brown v. Householder, Fla.App.1961, 134 So.2d 801.
Affirmed.
REED, C. J., and WALDEN and MAG-ER, JJ., concur.